Title: John Quincy Adams to Charles Adams, 16 April 1795
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother
            The Hague April 16th: 1795.
          
          I have to thank you for your favour of Decr: 1st: sent me a few days since by Mr Van Rensselaar. It is the first direct communication we have had from any part of our own family, since we left our Country, and it was an article which wanted no stimulus of scarcity to make it valuable.
          Your political information was very acceptable, and I hope you will not fail to continue it by every future oportunity; that is, if there is to be any more communication between this Country and ours. If our merchants had continued their commercial speculations without any suspension, they would have made some of their best voyages at this time, and their property, would not have been a moment insecure.
          Thomas takes care to send you very punctually the Leyden Gazette, and from thence you will collect the political news as early and as accurate as I can inform you. It is a subject, with which I find myself so much obsédé from necessity, that I am glad to escape from it occasionally, and have a little sociable chat with my particular friends.
          We have had occasion to see and converse repeatedly with the french Representatives here in mission, and with the Generals who command the armies. We are also constantly in the midst of the troops, who are quartered in considerable numbers through all the Cities of this Country.
          The national character discovers itself in the most unequivocal manner, and in its most aimiable forms. It becomes the more conspicuous from the comparison with that of this people, and affords a speculation equally interesting to the philosopher and the Philanthropist. It is almost inconceivable that characters so opposite and in such relative situations to one another, should harmonize so well as they do. The gaiety, the good humor, the vivacity and the vanity of the french never abandon them, and with so much reason to be vain as those at present here have, it would indeed be surprizing if they had taken this for the moment of reformation in that respect.
          This vanity, which scarcely any of them has the art to conceal, is the only circumstance that can in the smallest degree balance the laudable part of their conduct. The discipline of the troops is

accurate and unexceptionable. We scarcely have heard of an instance of pillage or of violence; the soldiers have nothing like insolence in their manners, and the officers in high rank, have all the politeness and urbanity that ever distinguished that extraordinary people. The Representatives are members of the Convention who follow the armies, and have an authority almost unlimited over them. The Command of the Generals is merely military. They are all men remarkably young, I have scarcely met with a man of 40 years old among them.
          Pichegru was the General in chief at the time of their arrival. He is since removed to the command of the armies of Rhine & Moselle. He is equally esteemed by the army, and by the Convention, who as you will see by the papers gave him a very confidential command, on an occasion lately critical to themselves. His popularity appears to be unmingled with the Jealousy, which has been so fatal to all his predecessors, and his removal from this army was rather the effect of confidence than of fear, as it was for the purpose of placing him in a more active situation than that in which he must have remained in Holland.
          His personal appearance has nothing remarkable. His manners are pleasing, and his conversation particularly distinguished by a modesty, which is the more striking; because it is so uncommon. With many others, I, is the hero of each tale, and you hear of nothing but their courage, their sufferings, their victories, their humanity, their truimphs and their moderation; all which though certainly well founded, would come with a better grace from other mouths than their own. But nothing of this kind escapes from Pichegru, who appears to prefer any other conversation to that, the subject of which is himself, his army, or his nation, and who when they are introduced, speaks of them with moderation and simplicity.
          We have had as you may well suppose a tolerably dull winter. When we arrived here the last of October, The Country was invaded— The Government at that time … but peace be to its ashes; its virtues and its frailties are now gone to sleep with their fathers, and it would not become me, to pronounce their funeral Eulogy. But when we arrived, they had discovered the inefficacy of their carnal weapons, and as an instrument of deliverance had addicted themselves to prayer. They fared none the better for it. Their enemies represented it as a kind of repentance in articulo mortis better calculated to prove guilt than to obtain remission. The effect

however was an universal gloom and sadness, which was augmented by the prohibition of all public diversions.
          The winter came on, it was the severest season ever known; for eleven weeks the canals and rivers were frozen over, and in the midst of its most rigorous extremity, a singular political operation, half conquest, half revolution, toppled down headlong the Government and Constitution of the Country— Since that time the theatres have been opened. A few Concerts, Balls public dinners, fetes &ca have been given, but except among the french guests, very little cheerfulness and gaiety have been visible.
          In the mean while, our time has not hung heavy upon our hands— The magnitude of events following one another in such rapid Succession around us—the novelty and importance of the political scenes of which we were witnesses, together with the attention to our own concerns, and the use of some valuable books, served as a full employment for our time, and if we had not been almost entirely deprived of communication from our friends, we should have had no reason to complain of tediousness.
          Amid the din of arms, the muses meet with the same fate as the laws— The penury of Literature, Science and the arts throughout Europe—is as great as that of provisions.— In france, the objects in which all genius and talents are concentered are those of Government or of war. Their Generals have had the merit of introducing a new mode of warfare, and the brilliancy of their success proves the superiority of their system. In the National Convention since the fall of Robespierre and his tyranny, Eloquence has been cultivated and improved; the interests of the European nations, the laws and customs resulting from their intercourse, and the principles of negotiations, have commanded the attention of many members, whom the Revolution alone has brought into action. The admiration, which the People are always inclined to bestow upon the declamatory style of oratory, still perverts the taste of their speakers, and in the numerous discourses, which are pronounced in the Assembly, scarce a single exception can be found to their general character, which substitutes, epigrams instead of arguments, fine turn’d periods instead of reasoning, and poetry, instead of demonstration.
          An enthusiastic attachment to the arts and siences, is however one of the fashionable professions of the day. Among the former, Music, among the latter Natural Philosophy, and in particular Chemistry, enjoy the most extraordinary favour. Every thing in that

Country has some relation with their Revolution. Their excessive fondness for music arises from their opinion of its powerful operation as an instrument upon the popular passions. Its effects upon them have given credibility to the story of Tyrtaeus, and almost realized the fables of Orpheus and Amphion. Their Chemical pursuits have had an application no less important to the necessities of their situation and enabled them to convert substances before deemed the most worthless into weapons of war. The passion for theatrical representations is also stronger than it ever was, at any preceding period. But their Dramatic Genius, has always been fettered with the shackles of occasional popular opinions, and their Stage instead of animating the productions of Poets, destined to immortality, has been a mere echo of the momentary sounds, which the perpetual variations of the public frenzy, have emitted under the name of public opinion. The Vandalism of political intolerance has extended its proscriptions to the models of the modern Drama, and the High-Priests of the scenic muses have been ignominiously driven from their temple, as seducers to aristocracy, and provokers to Royalism.
          I finish, having neither paper nor time to continue, / your brother—
        